Citation Nr: 1755857	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-44 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for blepharitis. 

2.  Entitlement to service connection an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depressive disorder. 

3.  Whether new and material evidence has been received to reopen service connection for chronic respiratory disorder (claimed as fibrosis of the lungs). 

4.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to November 1960 and from August 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2014, June 2015, and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The April 2014 rating decision denied service connection for blepharitis and an acquired psychiatric condition.  The June 2015 rating decision denied service connection for PTSD, and the October 2015 rating decision denied service connection for fibrosis of the lungs.  The Veteran was provided a hearing in September 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The issue of fibrosis of the lungs was brought before the Board in December 2012 and was denied. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In September 2017 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal as to the issues of service connection for blepharitis and service connection for an acquired psychiatric condition, other than PTSD. 

2.  The evidence since the prior final December 2012 Board decision is not new and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for fibrosis of the lungs.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeals for service connection for blepharitis and service connection for an acquired psychiatric condition by the Veteran have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).

2.  New and material evidence has not been received to reopen service connection for a chronic respiratory disorder.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed.  Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Withdrawal of Claims 

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In this case, the Veteran withdrew in writing in September 2017, the issues of service connection for blepharitis and service connection for a psychiatric disorder other than PTSD, to include depressive disorder.  Due to the Veteran expressing his desire to withdraw his appeals before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C. § 7105 (d)(5).  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed without prejudice.

II.  New and Material Evidence

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2017).  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran filed his initial claim for a respiratory disorder, to include COPD and asthma, in October 2007.  The Veteran claimed that exposure to ionizing radiation was the primary cause of his respiratory conditions.  The claim was denied by the RO and subsequently appealed to the Board in December 2012.  At the time the claim was brought before the Board, the Veteran's records showed that from 2006 to 2011, the Veteran was evaluated and diagnosed with COPD, emphysema, asthma, and pulmonary fibrosis.  The Veteran was specifically diagnosed with pleural and parenchymal fibrosis with stigmata of COPD in September 2008.  In September 2009, the Veteran showed COPD without evidence of interstitial fibrosis. 

The Board found the Veteran's conditions were not related to service.  The Board elaborated that the Veteran's service treatment records were silent for any complaints or diagnoses of a chronic respiratory condition.  Further, based on radiation dosage information and scenarios provided by the Defense Threat Reduction Agency (DTRA), an opinion was requested by the VA Director of Environmental Agents Service (DEAS).  The opinion stated it was unlikely the Veteran's pulmonary fibrosis was a result of radiation exposure as he would have needed to have been exposed to a dose of 1,750 rems and was only exposed to a 22.5 total rem dose, per the DTRA report.  The Director further opined that the Veteran's smoking was a far more common causative factor for pulmonary fibrosis.  The file was further reviewed by a VA examiner who also opined that the Veteran's diagnoses of COPD, asthma and pulmonary fibrosis were diagnosed 50 years after his in-service exposure to radiation, and therefore were unlikely to be related to his service.  The Veteran provided a private physician opinion in which the physician opined that the Veteran's exposure to radiation was very likely the cause of his pulmonary fibrosis.  The Board found the opinion to have little probative value due to DTRA and DEAS having more expertise and knowledge on the effects of radiation exposure, and their opinions being more detailed with complete consideration of the Veteran's history that was provided.  Based on this evidence, the Board denied the claim.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran contended that no discussion was given of the methodology used to prepare the radiation dose estimate, nor was there any basis given for the Director's opinion, and therefore, the Board's rationale was not adequate.  After review of the evidence, the Board's decision, and the Veteran's contentions, the Court found the Board did not err in its judgment and affirmed the Board's decision in August 2014.  Thus, the Board's December 2012 decision denied the Veteran's claim and was affirmed by the Court, and it is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1100 (2017).

Since the Board's December 2012 rating decision, the Veteran has provided additional articles regarding the effects of radiation exposure on deaths due to non-cancer diseases, articles on radiation sickness, articles on radiation dosage from the Nuclear Regulatory Commission (NRC), his current VA medical records, and statements regarding radiation dosage research and his symptoms. 

The Board has carefully considered the record, with particular attention to the additional evidence received since the December 2012 Board decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The Board notes that none of the information provided relates to whether the Veteran's specific diagnosis of pulmonary fibrosis is related to his active service.  The record since the December 2012 Board decision is void of any medical opinion linking the Veteran's fibrosis of the lungs to his in-service radiation exposure.  Further, some of the evidence regarding the NRC's dosage readings and requirements was provided by the Veteran prior to the December 2012 Board decision and therefore duplicative of the evidence that was of record at that time. 

Additionally, regarding the Veteran's lay statements and testimony, the Board finds that such statements are duplicative to the extent that they suggest that the Veteran was exposed to radiation during military service, which was already confirmed prior to the last final decision, and his continued sentiments that the claimed condition is related to active service.  The evidence does not show a respiratory diagnosis that is related to his service, and no new medical opinions were provided stating his pulmonary fibrosis is related to his active service.  The evidence is therefore void of any evidence showing a nexus between the Veteran's fibrosis of the lungs or any other respiratory condition, to his military service.  Thus, the Board concludes that this evidence neither triggers VA's duty to assist nor raises a reasonable possibility of substantiating the claim.

In light of the foregoing, the Board finds that the additional evidence received since the December 2012 Board decision is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Thus, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, the Board finds that new and material evidence has not been received and the claim for service connection for a chronic respiratory disorder is not to be reopened.  Therefore, the appeal must be denied.


ORDER

The appeals for service connection for blepharitis and service connection for an acquired psychiatric disorder, other than PTSD, are dismissed.

New and material evidence having not been received, the appeal to reopen service connection for a chronic respiratory disorder (claimed as fibrosis of the lungs) is denied. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim for service connection for PTSD. 

In September 2017, the Veteran was provided a hearing.  The Veteran testified that the examiner who conducted his first psychiatric examination in April 2014 did not ask him any detailed questions.  He further testified that the examiner had since been censured by the State of Montana for practicing outside of his eligible area.  The Veteran further testified that the examiner who conducted the December 2015 examination did not ask him any questions about his symptomatology or anything pertinent to PTSD.  The Veteran testified that he offered to submit his journal to the examiner where he details his daily symptoms, but the examiner refused it. 

In October 2017, the Veteran provided a private opinion.  The physician provided that the Veteran reported his symptoms were a result of his radiation exposure.  The physician went on to state the Veteran continues to experience and exhibit the full range of PTSD symptoms.  The physician then opined that the Veteran's PTSD symptoms were unlikely to diminish and would worsen with aging.  He further opined that the Veteran's PTSD, subsequent to acute radiation syndrome (ARS), would more than likely result in the Veteran's inability to perform any normal competitive employment in the future.  The Board finds this opinion to be inadequate and not conclusory.  At no point did the physician specifically opine that the Veteran's PTSD was a result of his active service.  Instead, he simply stated the symptoms the Veteran believes are attributed to his service and opined as to the worsening symptoms.  Without a clear opinion as to the nexus between the Veteran's PTSD and his service, the Board finds the opinion is speculative, not probative, and rather inconclusive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may," "could," or "possible" is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (statement that outcome "may or may not" have been different is speculative).  Additionally, the physician stated that the Veteran reported that his symptoms were the result of his exposure to radiation.  The mere transcription of the Veteran's lay history by a clinician does not transform it into medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Therefore, giving probative weight to the Veteran's competent statements, the Board finds that the Veteran should be provided a new VA examination to determine whether the Veteran's claimed PTSD is related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's PTSD claim.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination(s) to determine the etiology of any current psychiatric disorder.  The record and a copy of this Remand must be made available to the examiner.  

The examiner should determine whether the Veteran meets the criteria to establish a diagnosis of PTSD under the DSM-V.  The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed PTSD had its onset during, or is otherwise related to, the Veteran's active duty service, to include the Veteran's lay statements, the confirmed exposure to radiation, and the onset of current symptomatology.

In offering any opinion, the examiner must consider the full record, to include the Veteran's competent lay statements regarding in-service incurrence and current symptoms, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


